fW-13
                                       ELECTRONIC RECORD

                                                                   Injury to a Child, Elderly or
CCA#        14-12-00814-CR                             OFFENSE     Disabled Individual




            Henry James Kohrhamer v. The State of
STYLE:      Texas                                      COUNTY      Harris




TRIAL COURT:             185th District Court                                                  MOTION


TRIAL COURT #:           1326892                          FOR REHEARING IS:.

TRIAL COURT JUDGE:       Judge, 185th District Court      DATE:

DISPOSITION:         •Mtg(fa tf/MMmu                      JUDGE:

DATE:                s/ff/a
JUSTICE:.                             PC     j^r
PUBLISH:                             DNP:




CLK RECORD:                                               SUPPCLK RECORD.       )rol
RPT RECORD:                                               SUPP RPT RECORD.
STATE BR:
APP BR:
                     ¥5
                      r/i^
                                                          SUPP BR

                                                          PRO SE BR
                                                                                 mVL
                                IN THE COURT OF CRIMINAL APPEALS




ELECTRONIC RECORD                                        CCA#               «t«-ia
         S+a~h&. S                Petition                  DiSDOsition:

FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                           JUDGE:

DATE: S4fi>ri/            )£         ZO/V                  SIGNED:                       PC:

JUDGE:                                                     PUBLISH:                     DNP:

                    MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                      ON

JUDGE:                                                     JUDGE: